Exhibit 10.23

TIBCO SOFTWARE INC.

VIVEK RANADIVE AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Agreement is effective as of the last date signed below (the “Amendment
Date”), by and between TIBCO Software Inc. (the “Company”) and Vivek Ranadive
(“Executive”), and amends and restates the employment agreement entered into as
of November 30, 2004 (the “Effective Date”) by the Company and Executive.

1. Duties and Scope of Employment.

(a) Positions and Duties. Beginning on the Effective Date, and continuing as of
the Amendment Date, Executive will serve as Chief Executive Officer and Chairman
of the Board of Directors (the “Board”). Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the Board. The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Term.”

(b) Board Membership. At each annual meeting of the Company’s stockholders
during the Employment Term, the Company will nominate Executive to serve as a
member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval.

(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all accrued but unpaid compensation,
vacation, expense reimbursements, and other benefits due to Executive through
his termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company, including, without limitation, his position as a member of the
Board, immediately following the termination of his employment if the Board so
requests.



--------------------------------------------------------------------------------

3. Term of Agreement. This Agreement shall be renewed for a term of three years
commencing on the Amendment Date.

4. Compensation.

(a) Base Salary. During fiscal year 2008, the Company will pay Executive an
annual salary of $575,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s salary will be subject to review, and adjustments will be made based
upon the Companys standard practices.

(b) Annual Bonus. Executive’s annual target bonus, including Executive’s 2008
fiscal year target bonus, will be 100% of Base Salary (“Target Bonus”).
Executive’s annual bonus will be payable upon achievement of performance goals
established by the Compensation Committee of the Board (the “Committee”).
Executive will have the opportunity to discuss the nature of such achievement or
performance goals with the Committee prior to such goals being established. The
actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of Executive’s performance goals, as determined by the
Committee. The Committee also will take into account changes to the size or
capabilities of the Company in determining actual bonus amounts. Bonuses, if
any, will accrue and become payable in accordance with the Committee’s standard
practices for paying executive incentive compensation, provided however that any
bonus payable under this Section 4(b) will be paid by the later of
(i) two-and-one-half months after the end of the Company’s fiscal year to which
it relates or (ii) two-and-one-half months after the end of the Executive’s
taxable year in which the bonus becomes payable.

(c) Equity Compensation. In each of fiscal years 2008, 2009, and 2010, and
assuming the Executive has not received an unsatisfactory performance review
with respect to the applicable year, Executive will be granted one or more stock
awards as follows: at such time during each year as the Compensation Committee
determines appropriate (1) Executive shall be granted stock options to purchase
up to 1,000,000 shares of the Company common stock (any such option granted
under this Section 4(c) is referred to as an “Option”), and (2) up to 250,000
shares of restricted Company common stock (any such award of shares of stock
under this Section 4(c) is referred to as “Restricted Stock”). In addition to
the foregoing, the Committee may also grant Executive a further award of up to
250,000 shares of Restricted Stock (or Options to purchase up to such number of
shares of common stock as the Committee determines) as a bonus or additional
compensation in consideration of Executive achieving heightened performance or
other targets established by the Committee from time to time. In each case, any
award of Options or Restricted Stock shall be in the sole discretion of the
Committee. The Options will be subject to the Company’s then standard terms and
conditions for executive stock option grants and may also be subject to
performance based vesting in accordance with then current market practices. The
Restricted Stock will be subject to the Company’s then standard terms and
conditions for executive restricted stock awards and may vest on a sliding scale
based on Company performance, with the actual performance goals set by the
Committee. The Executive will have the opportunity to discuss the nature of such
performance goals with the Committee prior to such performance goals being
established.

The Company and Executive agree that for fiscal year 2008 Executive will be
granted 700,000 Options and awarded 100,000 shares of non-performance based
Restricted Stock at the same time and in the same manner as the Company makes
its annual 2008 Option grants and Restricted Stock awards to all eligible
employees.



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 4(c) to the contrary, the Company’s
ability to grant stock awards, including the Restricted Stock, under Company
stock plans is subject to stockholder approval of reservation of the requisite
number of shares.

5. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

7. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than in
connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, and the termination
is not in Connection with a Change of Control, then, subject to Section 8,
Executive will receive: (i) continued payment of Base Salary for a period of 12
months, (ii) a lump-sum payment, paid at the time fiscal year bonuses are paid
to other executives, equal to 1.0 times Executive’s actual bonus for the fiscal
year immediately preceding the fiscal year in which the termination occurs,
(iii) reimbursement for premiums paid to continue coverage for Executive and
Executive’s eligible dependents under the Company’s Benefit Plans (as defined in
Section 9 below) for the Continuance Period (as defined in Section 9 below), or,
if earlier, until Executive is eligible for similar benefits from another
employer (provided Executive validly elects to continue coverage under
applicable law), and (iv) 12 months’ accelerated vesting of equity awards then
held by the Executive (performance conditions applicable to performance-based
equity awards that might under the award terms have been satisfied in such
12-month period shall remain in place unless the Board, in its sole discretion,
waives such condition as of the termination date) whether granted prior to, on
or after the Effective Date. In addition, Executive will have 12 months to
exercise equity awards that have the accelerated vesting described in the
preceding sentence. In no case, however, shall any equity award be exercisable
after the expiration of its term.

(b) Termination Without Cause or Resignation for Good Reason in connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 8, Executive will
receive: (i) continued payment of Base Salary for a period of 24 months, (ii) a
lump-sum payment, paid at the time fiscal year bonuses are paid to other
executives, equal to twice the average of Executive’s actual bonuses for the two
fiscal years immediately preceding the fiscal year in which the Change of
Control occurs, (iii) reimbursement for premiums paid to continue coverage for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
for the Continuance Period, or, if earlier, until Executive is eligible for
similar benefits from another employer (provided Executive validly elects to
continue coverage



--------------------------------------------------------------------------------

under applicable law), (iv) 100% vesting of all equity awards then held by
Executive, whether granted prior to, on or after the Effective Date, and (v) a
Section 280G gross-up, as described in Section 7(b)(i) below. In addition,
Executive will have 24 months to exercise equity awards that have the
accelerated vesting described in the preceding sentence. In no case, however,
shall any equity award be exercisable after the expiration of its term.

(i) Section 280G Gross-up. Executive and the Company hereby agree that the
version of this Section 7(b)(i) contained in Executive’s previous employment
agreement is no longer in effect. At the time of any renewal or replacement of
this Agreement, Executive and the Company agree to negotiate in good faith the
issue of whether they will reinstitute a gross-up of any taxes to which
Executive might become subject as a result of application of Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), to payments
or benefits received by or owed to him under such subsequent agreement.

(c) Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will not be entitled to any severance but Executive will be paid
all accrued but unpaid vacation, expense reimbursements and other benefits due
to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements.

(d) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans, policies,
and arrangements; and (ii) Executive’s outstanding equity awards will terminate
in accordance with the terms and conditions of the applicable award
agreement(s).

(e) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. To the extent Executive is entitled to receive
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced.

8. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 7 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company. Such agreement will provide (among other things) that Executive
will not disparage the Company, its directors, or its executive officers during
the Continuance Period. The Company will have no obligation to make any payment
under Section 7 until it has received an effective separation and release of
claims agreement.



--------------------------------------------------------------------------------

(b) Non-Competition. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7(b), Executive agrees not to engage in Competition (as defined below)
during the Continuance Period. If Executive engages in Competition within the
Continuance Period, all continuing payments and benefits to which Executive
otherwise may be entitled pursuant to Section 7(b) will cease immediately. The
sole remedy the Company will have against Executive in the event of a breach of
this Section 8(b) shall be that provided in the preceding sentence.

(c) Nonsolicitation. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, (i) will
not solicit, induce, or influence any person to modify his or her employment or
consulting relationship with the Company (the “No-Inducement”), and (ii) not
intentionally divert business away from the Company by soliciting business from
any of the Company’s substantial customers and users who would otherwise have
placed the solicited order with the Company (the “No Solicit”). If Executive
breaches the No-Inducement or No Solicit, all continuing payments and benefits
to which Executive otherwise may be entitled pursuant to Section 7 will cease
immediately. The sole remedy the Company will have against Executive in the
event of a breach of this Section 8(c) shall be that provided in the preceding
sentence.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9. Definitions. The following terms referred to in this Agreement will have the
following meanings:

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive’s termination of employment provide
Executive and Executive’s eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
Executive and Executive’s eligible dependents immediately prior to Executive’s
termination of employment. Subject to the immediately preceding sentence, the
Company may, at its option, satisfy any requirement that the Company provide
coverage under any Benefit Plan by instead providing coverage under a separate
plan or plans providing coverage that is no less favorable or by paying
Executive a lump-sum payment which is, on an after-tax basis, sufficient to
provide Executive and Executive’s eligible dependents with equivalent coverage
under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

(b) Cause. For purposes of this Agreement, “Cause” means (i) Executive’s act of
dishonesty or fraud in connection with the performance of his responsibilities
to the Company with the intention that such act result in Executive’s
substantial personal enrichment, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s willful failure to perform his duties
or responsibilities, or (iv) Executive’s violation or breach of any fiduciary or
contractual duty to the Company which results in material damage to the Company
or its business; provided that if



--------------------------------------------------------------------------------

any of the foregoing events is capable of being cured, the Company will provide
notice to Executive describing the nature of such event and Executive will
thereafter have 30 days to cure such event and if such event is cured within
that 30-day period, then grounds will no longer exist for terminating his
employment for Cause.

(c) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of the Company’s assets, (ii) any merger,
consolidation, or other business combination transaction of the Company with or
into another corporation, entity, or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of the Company
(or the surviving entity) outstanding immediately after such transaction,
(iii) the direct or indirect acquisition (including by way of a tender or
exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then outstanding shares of capital stock of
the Company, (iv) a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees cease to constitute a majority of the Board, or (v) a dissolution
or liquidation of the Company.

(d) Competition. For purposes of this Agreement, Executive will be deemed to
have engaged in “Competition” if he, without the consent of the Board, following
a Change of Control and following a termination of his employment described in
Section 7(b), directly or indirectly provides services relating to the
enterprise application integration space (whether as an employee, consultant,
agent, corporate officer, director, or otherwise) to, or participates in the
financing, operation, management, or control of, Microsoft Corporation,
International Business Machine Corporation, BEA Systems, Inc., Oracle or SAP
A.G. (each, together with their successors and assigns, a “Restricted Company”),
or any division, unit or affiliate of a Restricted Company involved in the
enterprise application integration space (such a division, unit or affiliate, a
“Restricted Division”). Notwithstanding the foregoing, nothing contained in this
Section 9(d) or in Section 8(b) above shall prohibit Executive from being
employed or engaged in a corporate function or senior management position (and
holding commensurate equity interests) with a Restricted Company that is engaged
in multiple lines of business, one of which includes a Restricted Division, so
long as Executive does not provide to the Restricted Division services of a sort
that differ significantly from the services he provides to the other divisions,
units or affiliates for which he has responsibility within the overall
organization.

(e) Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.

(f) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.



--------------------------------------------------------------------------------

(g) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express written consent:
(i) a material reduction in Executive’s position or duties other than removal
from the position of Chairman if the Board decides to separate the roles of CEO
and Chairman, (ii) a material reduction in Executive’s Base Salary or Target
Bonus other than pursuant to a reduction that also is applied to substantially
all other executive officers of the Company and which reduction reduces the base
salary and/or target annual incentive by a percentage reduction that is no
greater than 10%, (iii) a material and significant reduction in the aggregate
compensation paid to Executive pursuant to the Company’s employee benefits
package (including Executive’s participation in health plans, retirement plans
and other significant benefit programs) other than pursuant to a reduction that
also is applied to substantially all other executive officers of the Company and
that reduces the level of the aggregate value of the employee benefits by a
percentage reduction that is no greater than 10%, or (iv) relocation of
Executive’s primary place of business for the performance of his duties to the
Company to a location that is more than 30 miles from its prior location.
Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a cure period of thirty (30) days
following the date of such notice.

(h) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated during the period
beginning three months prior to a Change of Control and ending twelve months
following a Change of Control.

(i) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean the lesser of two (2) times: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Company’s taxable
year preceding the Company’s taxable year of Executive’s termination of
employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

10. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and any final regulations and guidance promulgated
thereunder (collectively “Section 409A”) at the time of Executive’s “separation
from service” (as defined under Section 409A) that is not as a result of his
death, and the severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), then only that
portion of the Deferred Compensation Separation Benefits which does not exceed
the Section 409A Limit (as defined above) may be made within the first six
(6) months following Executive’s separation of service in accordance with the
payment schedule applicable to each payment or benefit. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
otherwise due to Executive on or within the six (6) month period following
Executive’s separation of service will accrue during such six (6) month period
and will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s separation of service date. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
separation



--------------------------------------------------------------------------------

of service but prior to the six (6) month anniversary of the date thereof, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Executive’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. All payments to be made to
Executive upon a termination of employment pursuant to this Agreement may only
be made upon a “separation from service” as defined under Section 409A.

11. Insurance. The Company will provide Executive with Director and Officer
error and omissions insurance and ERISA fiduciary insurance in accordance with
the Company’s insurance practices for executive officers.

12. Confidential Information. Executive acknowledges that the Nondisclosure/
Assignment Agreement between Executive and the Company (the “Confidential
Information Agreement”) will continue in effect. During the Employment Term,
Executive agrees to execute any updated versions of the Company’s form of
Nondisclosure/Assignment Agreement (any such updated version also referred to as
the “Confidential Information Agreement”) as may be required of substantially
all of the Company’s executive officers.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

14. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:



--------------------------------------------------------------------------------

If to the Company:

Attn: Chairman of the Compensation Committee

TIBCO Software Inc.

3303 Hillview Avenue

Palo Alto, CA 94304

If to Executive:

at the last residential address known by the Company.

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation, pay raises, and other benefits paid to Executive by the Company,
at present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder, or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Santa Clara
County, California and will allow for discovery according to the rules set forth
in the National Rules for the Resolution of Employment Disputes or California
Code of Civil Procedure. Executive agrees that the arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication and motions to dismiss and
demurrers, prior to any arbitration hearing. Executive agrees that the
arbitrator will issue a written decision on the merits. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive will pay the first $200.00 of any filing
fees associated with any arbitration Executive initiates. Executive agrees that
the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
will take precedence.



--------------------------------------------------------------------------------

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

17. Legal and Tax Expenses. During the term of this Agreement, the Company will
reimburse Executive up to $25,000 for reasonable expenses relating to legal,
accounting and tax advice incurred by him in connection with the negotiation,
execution and modification of this Agreement.

18. Integration. This Agreement, together with the Confidential Information
Agreement and Executive’s Company equity award agreements, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including the employment agreement between the Company and Executive, dated
November 30, 2004. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing that specifically
references this Section and is signed by duly authorized representatives of the
parties hereto. With respect to equity awards granted on or after the date
hereof, the provisions of this Agreement will apply to such awards except to the
extent otherwise explicitly provided in the applicable equity award agreement.



--------------------------------------------------------------------------------

19. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

20. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 7, 8 and 16 will survive the
termination of this Agreement.

21. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

23. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

24. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

TIBCO SOFTWARE INC.

 

    By:   /s/ William Hughes     Date:   September 26, 2008 Title:   Executive
Vice President, General Counsel & Secretary      

 

EXECUTIVE:

 

    /s/ Vivek Ranadive     Date:  September 26, 2008 Vivek Ranadive    

 

 

 

[SIGNATURE PAGE TO VIVEK RANADIVE EMPLOYMENT AGREEMENT]